Citation Nr: 0802722	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-22 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder. 

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for flat feet (pes 
planus with plantar fasciitis).

3.	Entitlement to service connection for a right knee 
disorder.

4.	Entitlement to service connection for flat feet (pes planus 
with plantar fasciitis).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
December 1971.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's petitions to 
reopen previously denied claims for service connection for a 
right knee disorder, and flat feet (claimed as pes planus 
with plantar fasciitis).

In November 2007, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ) of the 
Board (a "Travel Board" hearing).  During the hearing she 
submitted additional evidence consisting of a private 
physician's statement, and supporting medical records, along 
with a waiver of her right to initial RO consideration of the 
evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2007).  

For the reasons discussed below, this appeal is REMANDED, in 
part, to the RO   via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required. 




FINDINGS OF FACT

1.	The October 2000 RO rating decision that denied the 
veteran's claim for service connection for a right knee 
disorder is final.

2.	The December 2001 rating decision that denied a claim for 
service connection for flat feet is final.

3.	Evidence associated with the claims file since the October 
2000 RO decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a right knee disorder.

4.	Evidence associated with the claims file since the December 
2001 RO decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for flat feet.


CONCLUSIONS OF LAW

1.	The October 2000 rating decision that denied entitlement to 
service connection for a right knee disorder is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1103 
(2007).

2.	The December 2001 rating decision that denied entitlement 
to service connection for flat feet is final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

3.	The additional evidence presented since the October 2000 
rating decision is new and material, and the claim for 
service connection for a right knee disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 

4.	The additional evidence presented since the December 2001 
rating decision is new and material, and the claim for 
service connection for flat feet (pes planus with plantar 
fasciitis) is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 prescribes several 
essential requirements in regard to VA's duty to notify and 
assist with the evidentiary development of a pending claim 
for compensation benefits.  Given the fact that the Board is 
reopening the claims of entitlement to service connection for 
a right knee disorder and flat feet, and then remanding the 
case for further development, however, it is not necessary to 
determine at this point whether VA has fully complied with 
the VCAA. 

Petitions to Reopen

In an October 2000 rating decision, the RO denied entitlement 
to service connection for a right knee disorder.  The basis 
for the denial was while there was evidence of a November 
1970 in-service injury, the medical evidence did not 
establish either a current right knee disability or a nexus 
between the claimed disorder and the veteran's service.  

The December 2001 rating decision is the most recent decision 
on record adjudicating the veteran's original claim for 
entitlement to service connection for flat feet.  This denial 
was premised upon a finding that the veteran's service 
medical records were absent any record of that claimed 
disorder.  It was concluded that the disorder in question was 
not a chronic disability for which service connection might 
be granted.  The veteran did not appeal from either the 
October 2000 or             December 2001 decisions.

Service connection for these claims may now be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudications.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996). 

Under 38 C.F.R. § 3.156(a) in order to reopen the veteran's 
claims evidence must be added to the record which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claims.  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Evidence that was available at the time of the October 2000 
and December 2001 rating decisions in question consisted of 
treatment records from service, VA outpatient records dated 
from July 1997 through October 2000, and copies of post-
service employment records and corresponding medical history 
dated from June 1989 through March 1990.   

Evidence that has been associated with the claims file since 
the prior denials of service connection for a right knee 
disorder, and flat feet, includes additional VA medical 
records dated from April 2003 to May 2005; an October 2007 
statement from D. Vantreese, a private chiropractor, and 
November 2007 addendum to this statement; the status reports 
of RO records requests from several military medical 
facilities, where the appellant had alleged she underwent 
post-service treatment; and a transcript of the veteran's 
testimony during a November 2007 Travel Board hearing, as 
well as several personal statements from the appellant.

A review of the new evidence reveals that an October 2003 VA 
outpatient consultation sets forth a diagnosis of right knee 
degenerative joint disease.  This followed a documented right 
knee arthroscopic surgery earlier that year to repair a 
meniscal tear.  Hence, there is now evidence of the claimed 
right knee disability, which was not formerly of record at 
the time of the original October 2000 denial of the claim.  

In addition, the November 2007 statement of Dr. D. Vantreese 
indicated that he had reviewed the appellant's in-service 
medical records, including those relevant to a November 16, 
1970 knee injury.  He stated that the right knee symptoms the 
veteran presently experiences could be traced back to the 
original injury.  This statement provides evidence of a 
casual relationship between current disability and in-service 
injury, and while not required for purposes of reopening the 
claim, as the preceding initial diagnosis itself met the new 
and material evidence standard, it is clearly consistent with 
the determination to reopen the claim.    

Pertinent to the claimed pes planus disorder, the October 
2007 statement from this same treating chiropractor indicated 
that the veteran had flat feet and excessive pronation of the 
feet.  The chiropractor indicated that he had been advised of 
the veteran's military service.  In his viewpoint, due to the 
activities of such service and the fact that this particular 
ailment went untreated, he believed that her service led to 
an accelerated advancement of this condition.  Inasmuch as 
the record reflects based upon the veteran's August 1970 
entrance examination that she had pre-existing pes planus, 
the foregoing statement represents the plausible likelihood 
of qualifying in-service aggravation of that disorder.  See 
38 C.F.R. § 3.306(a).  This evidence is new and material.  
38 C.F.R. § 3.156.

Thus, the competent evidence obtained indicating the 
propriety of a current diagnosis of a right knee disability, 
and the potential likelihood of a causal association with the 
veteran's service, as well as evidence that pes planus was 
aggravated in-service, substantiate necessary elements of the 
respective claims under review.  The above sources of 
evidence are not cumulative of the evidence already of 
record.  Accordingly, new and material evidence having been 
presented the claims of entitlement to service connection for 
a right knee disorder and flat feet are reopened.  38 C.F.R. 
§ 3.156.  


ORDER

The claim of entitlement to service connection for a right 
knee disorder is reopened.

The claim of entitlement to service connection for flat feet 
(pes planus with plantar fasciitis) is reopened.


REMAND

As the Regional Office found that new and material evidence 
had not been submitted to reopen claims of entitlement to 
service connection for a right knee disorder and flat feet, 
in light of the decision reached above, remanding this case 
is required to comply with the due process requirements of 
law.  Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  
Additional development of the medical evidence is warranted.  

The November 2007 private chiropractor's statement expresses 
the finding that the veteran's current right knee symptoms 
are the result of a November 1970 in-service injury during a 
fall.  The chiropractor reported reviewing her service 
medical records.  Considering the post-service treatment 
history from a VA medical facility, the evidence further 
indicates that in July 1997 the veteran was involved in a 
motor vehicle accident in which she sustained, in pertinent 
part, a right knee injury.  In July 2003, she underwent a 
right knee partial meniscectomy and chondroplasty for a right 
medial meniscal tear.  The above raises the likelihood of an 
intercurrent postservice injury.  There is no indication as 
to whether the opining chiropractor considered this 
information.  See e.g., Bloom v. West, 12 Vet. App. 185, 187 
(1999) (recognizing that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion").

Hence, a comprehensive VA orthopedic examination should be 
conducted to obtain a definitive opinion on causation based 
on review of all the evidence of record.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4). 
 
The RO should also undertake further action to obtain 
evidence of post-service treatment for the claimed disorders.  
Previously, the veteran identified pertinent treatment at 
several military medical facilities between 1972 and 1980.  
When the RO requested records directly from some of these 
facilities no records were available.  A January 2005 
response from the DeWitt Army Community Hospital, at Fort 
Belvoir, Virginia in particular stated that such records had 
been transferred to the National Personnel Records Center 
(NPRC).  A search within the NPRC for documentation from 
either Fort Belvoir, or Walter Reed hospital limited to those 
dated from 1980, yielded a negative result.  She has since 
stated that the treatment dates at Walter Reed hospital may 
have also been a few years after 1980.  Based on the above, 
the veteran should be provided the opportunity to clarify the 
dates and locations of post-service treatment at the Fort 
Belvoir hospital and other medical facilities, to facilitate 
a further records search at the NPRC.  See 38 C.F.R. § 
3.159(c)(2)   (VA will undertake the requisite measures to 
attempt to obtain relevant records from a Federal department 
or agency).

In view of her recent statement that she underwent treatment 
at the Atlanta VA Medical Center between 1979 and 1980, the 
corresponding medical records should be obtained.  The 
records of any additional relevant VA treatment since the May 
2005 report already on file similarly should be acquired.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO should request that the veteran 
provide further identifying information 
concerning the relevant dates and 
locations of any post-service treatment 
for her claimed right knee and flat feet 
disorders, including treatment between 
1972 and 1983 at several locations to 
include the DeWitt Army Community 
Hospital, Quantico Naval Health Clinic, 
Walter Reed Army Medical Center and 
Bethesda Naval Hospital.  The veteran must 
further identify the medical facility 
which provided the initial medical care 
following her July 1997 motor vehicle 
accident.

2.	The RO should then again contact the 
NPRC based on any additional information 
received from the veteran and request 
medical records from those military 
facilities where she purportedly underwent 
treatment following discharge from 
service.  Since the veteran indicated that 
she received the treatment in question as 
a dependent with a health plan of her 
former spouse, any future records requests 
should continue to take this information 
into account in completing the records 
search.    

If the request for records from any of 
these sources is unsuccessful, make all 
reasonable follow-up attempts.  If it is 
determined these records cannot be 
obtained or that further efforts to obtain 
them would clearly be futile, notify the 
veteran of this in accordance with 38 
U.S.C.A. § 5103A(b) and 38 C.F.R. § 
3.159(e).

3.	The RO should obtain all pertinent 
treatment records concerning care at the 
VA Medical Center, Augusta, Georgia, to 
include those dated from between 1979 and 
1980, and since May 2005.  All efforts to 
secure these records must be documented.  

4.	Upon completion of the requested 
development, the RO should schedule the 
veteran for an orthopedic examination 
pertaining to her claimed flat feet and 
right knee disorders.  The claims folder 
must be made available for the examiner to 
review.  Any tests deemed necessary should 
be accomplished.  The VA examiner is to 
provide a comprehensive diagnosis of the 
current disabilities affecting the right 
knee and feet.  Following the examination, 
the physician must address whether it is 
at least as likely as not, i.e., is there 
a 50/50 chance, that either or both a 
right knee disorder and/or flat feet is 
causally related to her military service, 
including a documented a November 1970 in-
service knee injury.  In providing the 
requested determination, the examiner 
should also consider the significance, if 
any, of a July 1997 motor vehicle accident 
during which the veteran sustained a right 
knee injury.  The opinion of Dr. Vantreese 
must be considered.  The examiner must 
provide a rationale for any opinion 
offered.  If the VA examiner concludes 
that an opinion cannot be offered without 
engaging in speculation then she/he should 
indicate this.

5.	The RO should review any medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner,   the RO must implement corrective 
procedures at once.

6.	The veteran is hereby notified that it 
is her responsibility to report for the 
examination and to cooperate in the 
development of the claim.                    
The consequences for failure to report for 
a VA examination without good cause may 
include denial of  the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.	Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for a right knee disorder, and 
flat feet (pes planus with plantar 
fasciitis).  If the benefits are not 
granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


